{¶ 1} The following dispositions of currently pending appeals are hereby entered based on our decision in State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
{¶ 2} The judgments of the courts of appeals in the following cases are affirmed as to their holdings vacating the defendants’ sentences and remanding for new resentencing hearings, and the causes are remanded to the trial courts for resentencing consistent with our opinion in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470:
{¶ 3} 2004-1265. State v. Embry, Cuyahoga App. No. 82998, 2004-Ohio-2986, 2004 WL 1277520.
{¶ 4} 2004-1522. State v. Diaz, Cuyahoga App. No. 81857, 2004-Ohio-3954, 2004 WL 1688437.
{¶ 5} 2004-1525. State v. Zueco, Cuyahoga App. No. 83602, 2004-Ohio-4095, 2004 WL 1753140.
{¶ 6} 2005-1663. State v. Rivera, Cuyahoga App. No. 85118, 2005-Ohio-3833, 2005 WL 1791566.
II
{¶ 7} The judgments of the courts of appeals in the following cases affirming the defendants’ sentences are reversed, and the causes are remanded to the trial courts for resentencing consistent with our opinion in State v. Foster. If propositions of law are noted, such reversals apply only to those portions of the judgments of the courts of appeals as are implicated by the applicable propositions of law. These cases were previously, but no longer are, held for our decision in State v. Foster:
*451{¶ 8} 2005-1503. State v. Pina, Hancock App. No. 5-04-55, 2005-Ohio-3231, 2005 WL 1503950. Accepted on Proposition of Law No. I.
{¶ 9} 2005-1708. State v. Crim, Cuyahoga App. No. 85290, 2005-Ohio-4129, 2005 WL 1910669. Accepted on Proposition of Law No. III.
{¶ 10} 2005-1775. State v. McQueen, Cuyahoga App. No. 85330, 2005-Ohio-4013, 2005 WL 1846990. Accepted on Proposition of Law No. III.